Luke, J.
The evidence authorized the verdict finding the defendant guilty of seduction.
The charge of the court Avas full and fair. The two excerpts from the charge of the court complained of in the special grounds of the motion are not erroneous.
Eor no reason pointed out in the record or presented by the argument did the court err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.

H. A. Hodges, J. H. Dorsey, for plaintiff in error.
J. B. Wall, solicitor-general, Hal Lawson, contra.